*427The court,
by Lockwood, J.,
held that, inasmuch as the plaintiffs did not assert their liens as the same were given under the mechanics’ lien law, they had no interest in the premises at any time before the foreclosure sale, by which they were entitled to be made defendants to that suit; that by virtue of judgments recovered afterward, they acquired no interest in the premises; that the proofs showed that the mortgage and the proceedings for its foreclosure were not made or had to defraud creditors, but were valid and effectual to vest a good title in Bender.
Decree affirmed.